_A    -




                                                           March 23, 1939

     Hon. Geo. VI.Cox
     State Realth Officer
     Austin, Texas

     Dear   Sir:                            Opinion No. O-615
                                            Re: Effect of 1937 amendments
                                                 to the Vital Statistics
                                                 Len with particular refer-
                                                 enoe to illegitimate birth.

                Your request for an opinion as to the effeot of the 1937
     amendment to the Vital Statistios Law has been received.

                In your letter dated Maroh 16, 1939.you request that we
     answer three questions, to witr

                   "1. Are the records filed under the 1927 law
            subjeot to the restrioticns of the 1927 law, or re-
            lieved of such restrictions which were omitted in the
            1937 Amendment?

                   "2. Should the State Registrar, in 1936 and
            subsequent years, attaoh to the original record the
            affidavit of the father ohanging the surname, etc.,
            on the reoords filed prior to 19371

                   "3. Should the Stats Registrar, in 1938 and
            subsequent years, issue a oertified copy of the birth
            reoord of an illegitimate child filed in violation of
            the legal provisions in force at the time when that
            record was filed?"

                The Vital Statistias Law, as oontained in the 1924 Vernon's
     Codification of the Revised Civil Statutes. was listed as Rule 34 to
     57 inclusive of A*iole 4477. In 1927 the First Called Session of the
     40th Legislature passed Senate Bill 46, nhioh purported to set up a
     Vital Statistics Law for the State of Texas, and by Section 24 of said
     Act the Legislature repealed Rules 34 to 67 inalusive of Artiole 4477
     of the Revised Civil Statutes of 1926, Senate Bill 46 did not purport
     to amend any existing law, but was a ocmplete law within itself, and
     did not depend upon any other statute or sat of statutes. Section 14
     of this Act related to birth certificates and the matter whioh they
     were to contain.
Hon. Geo. W. Ccx, Marah 23, 1939, page 2             o-515




           In 1929 the First Called Session of the 41st Legislature
passed Senate Bill 20, which amended Sections 3 4, 14 and 20 of
Senate Bill 46, passed by the First Called Session of the 40th Legis-
lature. The section of the 1929 Act which amended Section 14 of the
1927 Actadded a new subsection to said Seoticn 14, designated as
subsection 25, and relating to the birth records and certificates of
illegitimate children. Evidently this subsection is the one you refer
to in your letter.

           Senate Bill 46, Acts of the 40th Legislature. First Called
Session, as amended by Senate Bill 20, Acts of the 41st Legislature,
First Called Session. was codified in Vernon's Annotated Statutes as
Rule 34a to 57a inclusive of Artiole 4477. Section ~14 of said Senate
Bill 46. as amended by Senate Bill 20, Acts of the 41st Legislature,
First Called Session, was referred to as Rule 47a.

           In 1937 the 45th Legislature passes House Bill 376, the
title or caption of whiah roads as follcws:

           ."&I Act amending Rule 47a of Article 4477 of
    Title 71, Revised Civil Statutes of the State of Texas,
    1925, by repealing subparagraphs 6 and '25thereof3 and
    dealaring an omergenoy."

You will note that the oaptioncf this Bill makes no referenoe to the
original Act passed in 1927, nor to the 1929 anandatory Act, nor does
it make any reference to the subjest matter aontained insthe Bill.
Article 3, Seoticn 36 of the Constitution of Texas states that no Bill
shall ocntain more than one subject, whioh subject shall be expressed
in its title, and makes certain exceptionsnot pertinent to this
opinion. The Supreme Court of this State has held that if articles
amended are suffioiently identified by reference in the title of the
amendatory Act, and the articles amended themselves indicate the pur-
pose of the amendment, that the title of the amondatory Act is suf-
fioient. Scottish-American Mortgage Ccnnpanyv. Hardy 56 S. W. 169;
Raymond Kibvo 95 S. W. 727.

           It is the opinion of (this deparhnent that House Bill 376
passed by the 46th Legislature is invalid because it violates Section
35 of Article 3 of the Texas Constitution, in that its subjeot is not
expressed in the title or caption of the Bill. The only reference
wade in thentitle of this Act is to an unofficial aodifioation whioh
is not recognizad by the State of Texas, and is not a part of any of-
ficial publication. 'lhetitle of this A& refers tc subsections bf
Article 4477, Revised Civil Statutes, 1926, which as a matter of fact
do not exist in the 1926 codification. The attempted 1937 amendment
is thereby rendered ambiguous and invalid. It follows that Senate
Bill 46, passed by the First Called Session   of the 40th Legislature
as amended by Senate Bill 20, passed by the First Called Session of
the 41st Legislature, is in full force and effect, including the
km.   Geo. W. Cox, ldaroh23, 1939, page 3              o-515



prcvisicns and restrictions with reference to the birth records and
certificates of illegitimate children, and should be follclredby your
department without reference to or limitation by l+cusetiill376,
Acts of the 45th Legislature, which you refer to in your letter as
the 1937 amendment.

                                            Yours very truly

                                      ATTORI\%YGENIZAL OF TEXAS



                                            Sy s/koss Carlton
                                                 Ross Carltcn
                                                    Assistant

RC!ob:we

APPROVEC:
 S/W. F. Moore
ATTORNEY GENERAL OF TEXAS